NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0128n.06

                                           No. 19-3021


                          UNITED STATES COURT OF APPEALS                                FILED
                               FOR THE SIXTH CIRCUIT                                Mar 03, 2020
                                                                                DEBORAH S. HUNT, Clerk
 UNITED STATES OF AMERICA,                         )
                                                   )
        Plaintiff-Appellee,                        )             ON APPEAL FROM THE
                                                   )             UNITED STATES DISTRICT
 v.                                                )             COURT     FOR      THE
                                                   )             NORTHERN DISTRICT OF
 MICHAEL PEDICINI,                                 )             OHIO
                                                   )
        Defendant-Appellant.                       )                        OPINION
                                                   )

       BEFORE:        GRIFFIN, STRANCH, and DONALD, Circuit Judges.

       JANE B. STRANCH, Circuit Judge. Michael Pedicini appeals the district court’s denial

of his motion to suppress evidence that was discovered when Highway Patrol Trooper Austin

Skipper pulled over his vehicle for an alleged traffic violation and conducted a pat-down search of

his person. Because Pedicini did not unequivocally consent to the search and Trooper Skipper

lacked reasonable suspicion to conduct a lawful pat-down, we REVERSE the court’s judgment.

       On November 26, 2017, Pedicini was driving a Toyota rental vehicle northbound on West

41st Street when he passed Trooper Skipper’s patrol vehicle. Trooper Skipper explained that he

was parked perpendicular to the street Pedicini was driving on and, after Pedicini passed his

vehicle, he noticed Pedicini swerve approximately half a car width over the marked-lane line into

the bicycle lane. Concluding that Pedicini had committed a traffic violation, Trooper Skipper

pulled onto West 41st Street, turned on his sirens, and pulled Pedicini over.
No. 19-3021, United States v. Pedicini


       Trooper Skipper approached Pedicini’s driver-side window, requested his driver’s license,

and asked a number of background questions. Pedicini told the Trooper he had a prior felony

conviction for trafficking cocaine and that he was driving a rental vehicle because his personal car

had engine problems. Pedicini also commented that he was wearing two pairs of pants because he

was coming from work, which Trooper Skipper thought strange. As Pedicini handed over his

paperwork his fingers trembled, and the Trooper noticed that Pedicini kept rubbing his fingertips

together.

       Trooper Skipper asked Pedicini to step out of his vehicle and to come with him to the back

of the car, in front of the cruiser, to go over Pedicini’s license and a “couple more things.” The

Trooper told him that if everything checked out he would be free to go, to which Pedicini replied

“alright.” He asked Pedicini if he had any citations recently and Pedicini responded that he had

not, and then, seemingly confused, asked “so you want me to come with you?” After the Trooper

affirmed, Pedicini asked if he was under arrest. Trooper Skipper explained that Pedicini was not

under arrest and said he just wanted to “talk to [him] about a few things.” Pedicini stepped out of

the vehicle and the Trooper walked him to the front of his patrol car directly before the dash camera

while asking Pedicini if he had any weapons on him. The video footage shows no clear verbal or

physical response to this question, but it appears Pedicini slightly shook his head no. Trooper

Skipper asked Pedicini if he could conduct a pat-down search for weapons, but Pedicini verbally

did not answer this question either; instead, while Pedicini slightly extended his arms he asked

both why he was being patted-down and if he was in trouble. Trooper Skipper, speaking rapidly

throughout the exchange, responded that he was patting Pedicini down for weapons, asked him

again if he could pat him down, while continuing to question Pedicini about whether he possessed

any objects that could injure the Trooper and then listing what those objects might be. Pedicini




                                                -2-
No. 19-3021, United States v. Pedicini


subtly nodded, but to what exactly is unclear. The Trooper proceeded to pat-down Pedicini, which

led to the discovery of a handgun in Pedicini’s groin area. He handcuffed Pedicini, and then read

him his Miranda rights. Trooper Skipper ultimately let Pedicini go with a verbal warning for the

marked-lane violation.

       On January 4, 2018, a grand jury charged Pedicini with one count of being a felon in

possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1). Pedicini moved to

suppress the loaded firearm. The district court held an evidentiary hearing at which Trooper

Skipper, Pedicini, and Henry Lipian, Pedicini’s expert, testified; the court denied the motion.

Pedicini later pled guilty, reserving his right to appeal the denial of his motion to suppress. The

court sentenced Pedicini to 100 months’ imprisonment, and Pedicini timely appealed.

       Pedicini challenges the district court’s denial of his motion to suppress. We review the

district court’s legal conclusions de novo and its findings of fact for clear error, viewing the

evidence in the light most favorable to the government. See United States v. Ellis, 497 F.3d 606,

611 (6th Cir. 2007).

       Pedicini argues that Trooper Skipper did not have probable cause to initiate the traffic stop

for a marked-lane violation. A traffic stop is unconstitutional unless it is supported by probable

cause that a traffic violation occurred or by reasonable suspicion of ongoing criminal activity.

United States v. Campbell, 549 F.3d 364, 370 (6th Cir. 2008). Courts review “the totality of the

circumstances” when assessing the validity of a stop. United States v. Roberts, 986 F.2d 1026,

1029 (6th Cir. 1993) (quoting United States v. Cortez, 449 U.S. 411, 417 (1981)). Pedicini

emphasizes that the dash camera did not capture the marked-lane violation, which the Government

concedes. Trooper Skipper testified, however, that his vehicle was parked perpendicular to the

roadway and because the dash camera only faces forward, it could not capture and record the traffic




                                                -3-
No. 19-3021, United States v. Pedicini


violation that Trooper Skipper said he witnessed. The district court determined that there was

probable cause for the traffic violation based on Trooper Skipper’s testimony.

       Pedicini argues that Trooper Skipper’s testimony is improbable and inconsistent. His

expert, Lipian, testified that the dash camera showed it would be impossible to determine whether

Pedicini committed a traffic infraction from Trooper Skipper’s vantage point.             But upon

clarification that Trooper Skipper’s vehicle was perpendicular to Pedicini’s vehicle as it drove by,

Lipian ultimately agreed that the Trooper likely would have been able to see the infraction.

Pedicini alleges inconsistencies, pointing out that Trooper Skipper wrote in his report,

“[i]immediately after [Pedicini] passed me he traveled over the solid white lane line on the eastside

of the roadway,” but during the suppression hearing, Trooper Skipper testified that the infraction

occurred approximately four to five houses past where he parked his car. Pedicini also asserts that

Trooper Skipper told him the day of the incident that he had been “bobbing” the line, which implies

committing multiple marked-lane violations, but then during the hearing testified that he saw

Pedicini cross the marked-lane only once. The district court found that these minor inconsistencies

do not discredit Trooper Skipper’s testimony. Because the inconsistencies are slight, the court’s

finding does not rise to clear error. Construing the evidence in the Government’s favor, it was not

error to conclude that Trooper Skipper had probable cause to pull Pedicini over.

       Pedicini next contends that he did not voluntarily consent to step out of the vehicle and to

a pat-down search of his person. Whether consent was voluntary is a question of fact to be

determined based on the totality of the circumstances. Schneckloth v. Bustamonte, 412 U.S. 218,

248-49 (1973). Non-verbal actions can constitute consent, but they must be clear and “will not be

found upon mere ‘acquiescence to a claim of lawful authority.’” United States v. Carter, 378 F.3d

584, 589 (6th Cir. 2004) (quoting Bumper v. North Carolina, 391 U.S. 543, 548–49 (1968)).




                                                -4-
No. 19-3021, United States v. Pedicini


Pedicini’s consent must have been “unequivocally, specifically, and intelligently given,

uncontaminated by any duress and coercion.” United States v. Worley, 193 F.3d 380, 386 (6th Cir.

1999) (quoting United States v. Tillman, 963 F.2d 137, 143 (6th Cir. 1992)). To determine whether

this standard is met, we consider the length and nature of the detention, Bustamonte, 412 U.S. at

226; coercive conduct by the police, id.; and any indications of “more subtle forms of coercion

that might flaw [an individual’s] judgment,” United States v. Watson, 423 U.S. 411, 424 (1976).

Because voluntariness is a question of fact, the “district court’s finding of voluntary consent will

be reversed only if clearly erroneous.” United States v. Erwin, 155 F.3d 818, 822 (6th Cir. 1998).

       Trooper Skipper’s dash camera shows that he asked Pedicini to step out of his car, which

led Pedicini to question what was happening by asking if he was under arrest. The Trooper told

Pedicini that he was not under arrest and that he just wanted to talk to him and then would let him

go free. Pedicini stepped out of the vehicle and followed the Trooper to the front of his cruiser

where the officer asked Pedicini if he had any weapons on him. Trooper Skipper, speaking rapidly

throughout the exchange, then asked Pedicini if he would mind a pat-down of his person, but

Pedicini did not give a verbal response. Instead, while slightly extending his arms, he asked both

why he was being patted-down and if he was in trouble. The Trooper explained that he wanted to

search Pedicini for weapons, asked him if he would mind the pat-down search and if Pedicini had

any weapons that could injure him during the pat-down. Without allowing Pedicini a chance to

respond, he proceeded to list potential sharp items. It was only following this series of questions

that Pedicini slightly nodded his head, perhaps in response to Trooper Skipper’s first question,

perhaps to the second, or perhaps just a nod in acknowledgment of the Trooper’s list of various

dangerous objects. What is clear from this exchange is Pedicini’s consistent confusion and

reluctance to be searched as indicated by his repeated questions even while acquiescing to the




                                                -5-
No. 19-3021, United States v. Pedicini


Trooper. Based on the totality of the circumstances, Pedicini’s non-verbal actions were not

unequivocal, specific, and intelligently undertaken; they did not constitute voluntary consent. See

Worley, 193 F.3d at 386. The district court’s contrary finding was clearly erroneous.

       Because we find that Pedicini did not consent to the pat-down search, we consider next

whether Trooper Skipper had reasonable suspicion to conduct the search. An officer may perform

a pat-down “only upon reasonable suspicion that they may be armed and dangerous.” United

States v. Noble, 762 F.3d 509, 521 (6th Cir. 2014) (brackets omitted) (quoting Knowles v. Iowa,

525 U.S. 113, 118 (1998)). Reasonable suspicion exists if “a reasonably prudent [person] in the

circumstances would be warranted in the belief that his safety or that of others was in danger.”

Terry v. Ohio, 392 U.S. 1, 27 (1968). This is an objective standard. Id. at 22. Reasonable suspicion

“requires more than a mere hunch.” United States v. Lyons, 687 F.3d 754, 763 (6th Cir. 2012)

(quoting Dorsey v. Barber, 517 F.3d 389, 395 (6th Cir. 2008)). “It demands ‘a particularized and

objective basis for suspecting [that] the particular person’ is armed and dangerous.” Noble, 762

F.3d at 522 (quoting United States v. Cortez, 449 U.S. 411, 417 (1981)) (alteration in original).

       The Government argues that Trooper Skipper had reasonable suspicion to conduct the pat-

down for the following reasons: (1) Pedicini’s nervousness (his rigid driving posture, hands

trembling while handling the paperwork, rubbing his fingertips together, and comment that he was

wearing two pairs of pants because he had just come from work); (2) Pedicini driving a rental

vehicle with an out an out-of-state license; (3) the infraction occurring in a high crime area; and

(4) Pedicini admitting that he had prior felony charges for drug trafficking. Each will be discussed

separately before considering them all together.

       We have repeatedly held that “nervousness—even extreme nervousness—'is an unreliable

indicator’ of someone’s dangerousness, ‘especially in the context of a traffic stop.’” Id. at 522




                                                -6-
No. 19-3021, United States v. Pedicini


(quoting United States v. Richardson, 385 F.3d 625, 630 (6th Cir. 2004)) (collecting cases). It is

not uncommon for an individual to “become nervous during a traffic stop, even when they have

nothing to hide or fear.” United States v. Richardson, 385 F.3d 625, 630–31 (6th Cir. 2004). Thus,

“while part of the reasonable suspicion analysis,” these signs of nervousness “are given little

weight.” United States v. Johnson, 482 F. App’x 137, 145 (6th Cir. 2012).

       Driving a rental vehicle can be a relevant consideration in certain contexts, such as if the

vehicle is weeks overdue, United States v. Branch, 537 F.3d 582, 588 (6th Cir. 2008), or being

driven by someone who is not authorized to drive it, United States v. Winters, 782 F.3d 289, 298–

300 (6th Cir. 2015). But that is not the case here; Pedicini was authorized to drive the rental vehicle

and provided a valid rental car agreement upon request. Pedicini also offered a valid reason for

driving a rental vehicle: that his own vehicle had engine problems. The fact that Pedicini was

lawfully driving a rental vehicle, by itself, adds no weight to the reasonable suspicion

determination.

       Being in a high crime area is a relevant consideration in a reasonable suspicion analysis,

but this consideration is not absolute. See Illinois v. Wardlow, 528 U.S. 119, 124 (2000) (“An

individual’s presence in an area of expected criminal activity, standing alone, is not enough to

support a reasonable, particularized suspicion that the person is committing a crime.”). The

consideration here is further cabined by the fact that Pedicini merely drove through the area rather

than conducted any specific activity therein. The dash camera showed that Pedicini was driving

on a main thoroughfare when Trooper Skipper turned on his siren. Many people who have no

involvement in criminal activity commute on thoroughfares that pass through high crime areas.

This case, moreover, differs from cases like Wardlaw where the defendant was standing next to a




                                                 -7-
No. 19-3021, United States v. Pedicini


building with a suspicious bag in his hand in a high crime area. Id. at 121–22. Pedicini’s driven

path through a high crime area is due minimal weight.

          Knowledge of a prior felony is also a relevant consideration in a reasonable suspicion

analysis. See United States v. Stepp, 680 F.3d 651, 667 (6th Cir. 2012). Pedicini’s admission of

his record, in isolation or with minimal help from other factors, is not enough to support a

reasonable suspicion determination. See Noble, 762 F.3d at 524 (emphasizing that “we have

always required some corroboration that particular individuals are involved in dealing drugs before

allowing a frisk for weapons” (citation omitted)); Joshua v. DeWitt, 341 F.3d 430, 446 (6th Cir.

2003) (holding that knowledge of a defendant’s criminal history, when combined with other

minimal factors such as nervousness and illogical travels was insufficient to establish reasonable

suspicion).

          Absent from the Government’s specified reasons for reasonable suspicion are the contexts

that would lend any weight to those reasons, which render them of minimal value. As we have

previously held,

          even where the government points to several factors that this court has ‘recognized
          as valid considerations in forming reasonable suspicion,’ they may not together
          provide reasonable suspicion if ‘they are all relatively minor and subject to
          significant qualification,’ particularly where the case lacks any of the stronger
          indicators of criminal conduct that have accompanied these minor factors in other
          cases.

United States v. Bell, 555 F.3d 535, 540 (6th Cir. 2009). Based on the totality of the circumstances,

a reasonably prudent person would not have believed that his safety or that of others was in danger.

Terry, 392 U.S. at 27. Trooper Skipper lacked reasonable suspicion to conduct the pat-down

search.

          For the foregoing reasons, we REVERSE the district court’s judgment.




                                                  -8-
No. 19-3021, United States v. Pedicini


       GRIFFIN, Circuit Judge, dissenting.

       I agree with the majority opinion that Trooper Austin Skipper possessed probable cause to

conduct the traffic stop of defendant Michael Pedicini’s vehicle, and that the district court clearly

erred in ruling that Pedicini consented to the search of his person. However, I disagree with the

majority’s holding that a reasonable officer in Skipper’s position would not have reasonable

suspicion to believe that Pedicini “might be armed and presently dangerous.” Pennsylvania v.

Mimms, 434 U.S. 106, 112 (1977). I therefore respectfully dissent.

       Reasonable suspicion is not a demanding standard. It “requires more than just a ‘mere

hunch,’ but is satisfied by a likelihood of criminal activity less than probable cause, and ‘falls

considerably short of satisfying a preponderance of the evidence standard.’” Smoak v. Hall, 460

F.3d 768, 778 (6th Cir. 2006) (quoting United States v. Arvizu, 534 U.S. 266, 274 (2002)). An

officer simply must have a “particularized and objective basis for suspecting legal wrongdoing.”

Arvizu, 534 U.S. at 273 (citation and internal quotation marks omitted).

       We look at the totality of the circumstances to determine whether an officer had reasonable

suspicion to perform a patdown for weapons. Id. This requires “determin[ing] whether the

individual factors, taken as a whole, give rise to reasonable suspicion, even if each individual factor

is entirely consistent with innocent behavior when examined separately.” United States v. Smith,

263 F.3d 571, 588 (6th Cir. 2001). “Pertinent circumstances include the officer’s own direct

observations, dispatch information, directions from other officers, and the nature of the area and

time of day during which the suspicious activity occurred.” United States v. Campbell, 549 F.3d

364, 371 (6th Cir. 2008). We also “must bear[ ] in mind that officers are permitted ‘to draw on

their own experience and specialized training to make inferences from and deductions about the




                                                 -9-
No. 19-3021, United States v. Pedicini


cumulative information available to them.’” Green v. Throckmorton, 681 F.3d 853, 860 (6th Cir.

2012) (quoting United States v. Ellis, 497 F.3d 606, 613 (2007)).

       In Arizona v. Johnson, 555 U.S. 323 (2009), the Supreme Court recognized the inherent

dangers to police officers who conduct traffic stops:

       “[M]ost traffic stops,” this Court has observed, “resemble, in duration and
       atmosphere, the kind of brief detention authorized in Terry.” Berkemer v. McCarty,
       468 U.S. 420, 439, n. 29 (1984). Furthermore, the Court has recognized that traffic
       stops are “especially fraught with danger to police officers.” Michigan v. Long,
       463 U.S. 1032, 1047 (1983). “‘The risk of harm to both the police and the
       occupants [of a stopped vehicle] is minimized,’” we have stressed, “‘if the officers
       routinely exercise unquestioned command of the situation.’” Maryland v. Wilson,
       519 U.S. 408, 414 (1997) (quoting Michigan v. Summers, 452 U.S. 692, 702–703
       (1981)); see Brendlin, 551 U.S., at 258. Three decisions cumulatively portray
       Terry’s application in a traffic-stop setting: Pennsylvania v. Mimms, 434 U.S. 106
       (1977) (per curiam); Maryland v. Wilson, 519 U.S. 408 (1997); and Brendlin v.
       California, 551 U.S. 249 (2007).

       In Mimms, the Court held that “once a motor vehicle has been lawfully detained for
       a traffic violation, the police officers may order the driver to get out of the vehicle
       without violating the Fourth Amendment’s proscription of unreasonable searches
       and seizures.” 434 U.S., at 111, n. 6. The government’s “legitimate and weighty”
       interest in officer safety, the Court said, outweighs the “de minimis” additional
       intrusion of requiring a driver, already lawfully stopped, to exit the vehicle. Id., at
       110–111. Citing Terry as controlling, the Court further held that a driver, once
       outside the stopped vehicle, may be patted down for weapons if the officer
       reasonably concludes that the driver “might be armed and presently dangerous.”
       434 U.S., at 112.

Id. at 330–31 (parallel citations omitted).

       Thus, a patdown search is not an unreasonable search and seizure proscribed by the Fourth

Amendment if a reasonable officer reasonably believes that the detainee “might be armed and

presently dangerous.” In my view, the totality of the circumstances supports a finding of

reasonable suspicion sufficient to justify the patdown search of Pedicini for Trooper Skipper’s

safety. Pedicini admitted that he had previously been convicted of drug-trafficking offenses.

Trooper Skipper testified that, based on his experience and training, drug traffickers are frequently




                                                -10-
No. 19-3021, United States v. Pedicini


armed. See, e.g., United States v. Adkins, 429 F. App’x 471, 478 (6th Cir. 2011) (“[D]rug

traffickers generally use firearms to protect their drugs and money during drug transactions.”);

United States v. Hardy, 643 F.3d 143, 147 (6th Cir. 2011) (“[A detective] told the jury that drug

traffickers typically possess firearms to protect the drugs, their money, and themselves.”); United

States v. Martin, 210 F.3d 373, 2000 WL 353538, at *2 (6th Cir. 2000) (table) (At trial, the

government presented evidence that . . . drug traffickers carry firearms to protect themselves, their

drugs, and the proceeds of drug transactions.”).

         In addition, Pedicini’s presence in a high-crime area, in the dark, in a rental car, all provide

tangible support for Trooper Skipper’s suspicion that Pedicini might be armed.

         Moreover, Pedicini was unusually nervous. His nervousness was pervasive and manifested

itself in several odd behaviors. The very first thing Pedicini told Trooper Skipper when he

approached the driver’s side window was “I got two pairs of pants on ‘cause I was working.” This

was suspicious and, without delving into what professions require wearing two pairs of pants at

the same time, was an odd way to start a conversation with a police officer during a traffic stop.

         Skipper had previously noticed Pedicini sitting rigidly in his seat and avoiding eye contact.

His shaking hands, fumbling with his paperwork, and constant rubbing together of his fingertips

together also showed how nervous he was. Skipper testified at the suppression hearing that

“[e]veryone becomes a certain level of nervous” during a traffic stop. “It changes when they have

an abnormal abundance of nervousness to them.” That’s what happened here; Pedicini’s behavior

indicated extreme nervousness and apprehension, out of the ordinary to a police officer who deals

every day with drivers unnerved by his presence. See United States v. Shank, 543 F.3d 309, 317

(6th Cir. 2008). Skipper’s experience and training tipped him off—correctly—that something was

amiss.




                                                  -11-
No. 19-3021, United States v. Pedicini


       The majority opinion mistakenly views these factors “taken in artificial isolation.” Id. But,

in my view, “taken as a whole,” they meet its low bar of reasonable suspicion. Id. at 315. I would

affirm the district court’s denial of Pedicini’s motion to suppress and, therefore, respectfully

dissent.




                                               -12-